Citation Nr: 1013136	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-03 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Whether the severance of service connection for 
previously service-connected diabetes mellitus, type II, was 
proper.

2.  Entitlement to service connection for peripheral 
vascular disease (claimed as circulatory problems), as 
secondary to service-connected diabetes mellitus, type II.  

3.  Entitlement to service connection for coronary artery 
disease (CAD) (claimed as heart problems), as secondary to 
service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
diabetes mellitus, type II.

5.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to service-connected 
diabetes mellitus, type II.

6.  Entitlement to service connection for diabetic 
nephropathy, claimed as secondary to service-connected 
diabetes mellitus, type II.

7.  Entitlement to an initial rating in excess of 10 percent 
for muscle contraction headaches, to include on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to 
April 1981.

This appeal to the Board of Veterans' Appeals (Board) arose 
from March 2007 and September 2008 rating decision.  In 
March 2007, the RO in St. Petersburg, Florida, inter alia, 
granted service connection for muscle contraction headaches 
and assigned an initial rating of 10 percent, effective June 
18, 2004; and denied service connection for coronary artery 
disease, peripheral vascular disease, and erectile 
dysfunction.  In July 2007, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was 
issued in November 2007, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in February 2008.

In September 2008, the RO in Denver, Colorado severed 
service connection for diabetes mellitus, type II, effective 
December 1, 2008.  In October 2008, the Veteran filed a NOD.  
A SOC was issued in May 2009, and the Veteran filed a 
substantive appeal (via a VA Form 9) later that month.  

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the RO in Denver, 
Colorado, which has certified the appeal to the Board.  

The Board notes that, while the Veteran previously was 
represented by the Colorado Division of Veterans Affairs, in 
June 2008, the Veteran granted a power-of-attorney in favor 
of The American Legion with regard to the claims on appeal.  
The Veteran's current representative represented him at his 
hearing.  The Board recognizes the change in representation.

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection 
for muscle contraction headaches, the Board has 
characterized this matter in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

In August 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the 
hearing, the Veteran submitted additional evidence directly 
to the Board, with a waiver of initial RO consideration of 
the evidence.  This evidence is accepted for inclusion in 
the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 
(2009).  

The Board's decision addressing the claim related to 
severance of service connection for diabetes mellitus, type 
II, and the claims for service connection for peripheral 
vascular disease and a higher initial rating for muscle 
contraction headaches are set forth below.  The claims for 
service connection for CAD, erectile dysfunction, peripheral 
neuropathy, and diabetic nephropathy are addressed in the 
remand following the order; those matters are being remanded 
to the RO, via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to 
fairly adjudicate each claim herein decided have been 
accomplished.  

2.  The February 2006 grant of service connection for 
diabetes mellitus, type II, is not shown to have been 
clearly and unmistakably erroneous.

3.  While the Veteran has asserted that he has circulatory 
problems, there is no competent medical evidence that the 
Veteran currently has or ever has had a circulatory 
disability, to include peripheral vascular disease.

4.  Since the June 18, 2004 effective date of the grant of 
service connection, the Veteran's has had 1 to 3 
debilitating muscle contraction headaches weekly; lasting 
from 3 to 12 hours each.     


CONCLUSIONS OF LAW

1.  As the criteria for severance of service connection for 
diabetes mellitus, type II, were not met, such severance was 
improper.  38 U.S.C.A. §§ 5109A, 5112(b)(10) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.105(d) (2009).

2.  The criteria for service connection for peripheral 
vascular disease, to include as secondary to service-
connected diabetes mellitus, type II, are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).

3.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a 30 percent, but no higher, rating for 
muscle contraction headaches are met as of June 18, 2004.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, 
Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the claim regarding 
severance of service connection for diabetes mellitus, type 
II, the Board finds that all notification and development 
actions needed to fairly adjudicate that claim have been 
accomplished.

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request that a claimant provide any 
pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a March 2006 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claims for 
service connection for peripheral vascular disease and 
headaches on a direct and secondary basis, what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  In 
another March 2006 letter, the RO provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations.  The March 2007 rating 
decision reflects the initial adjudication of the service 
connection claims after issuance of these letters.  Hence, 
the March 2006 letters-which meet the content of notice 
requirements described in Dingess/Hartman and Pelegrini -
also meet the VCAA's timing of notice requirement for the 
service connection claims.

Regarding the claim for a higher initial rating after the 
grant of service connection for muscle contraction 
headaches, the November 2007 SOC, and a June 2008 letter, 
included the pertinent rating criteria for evaluating 
headaches.  After issuance of the November 2007 SOC and the 
June 2008 letter, and opportunity for the Veteran to 
respond, the May 2009 supplemental SOC (SSOC) reflects 
readjudication of the claim for a higher initial rating.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of this notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The Board recognizes that the Veteran was not told what the 
evidence must show to substantiate a claim for a higher 
initial rating.  To whatever extent the aforementioned 
letters and SOC are deficient in meeting the VCAA 
requirements; the Board notes that the claims file reflects 
that the Veteran and his representative had actual knowledge 
of the information and evidence necessary to substantiate 
his claim for a higher initial rating.  In this regard, 
through testimony to the undersigned, the Veteran made clear 
that he understood that higher ratings were available based 
on increasing symptomatology.  He also testified about the 
current symptomatology associated with his service connected 
muscle contraction headaches.  Given the Veteran's 
statements, the Board finds that any error in notice 
regarding substantiating the claim for a higher initial 
rating is harmless because actual knowledge of what the 
evidence must show to substantiate the claim is shown.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of 
service, VA and private treatment records, and the reports 
of August 2004 and August 2005 VA examinations.  Also of 
record and considered in connection with the appeal is the 
transcript of the Veteran's August 2009 Board hearing, along 
with various written statements provided by the Veteran, and 
by his representative and friend, on his behalf.  The Board 
also finds that no additional RO action to further develop 
the record on the claims herein decided is warranted.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there 
is additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of any of the matters 
herein decided, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Severance

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the rating decision 
granting service connection is "clearly and unmistakably 
erroneous," and only after certain procedural safeguards 
have been met.  38 C.F.R. § 3.105(d).  See also Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. 
App. 166 (1994).

A review of the record shows that, in a February 2006 rating 
decision, the RO granted service connection for diabetes 
mellitus, type II.  The RO based its decision, in part, on 
evidence submitted by the Veteran indicating that he served 
in Vietnam during the Vietnam Era, and was thus exposed to 
herbicides.  The Veteran stated that he was responsible for 
the recovery of downed aircraft and maintenance, requiring 
him to fly sorties; landing in Vietnam.  The evidence 
consisted of a card indicating that the Veteran was a 
Special Forces advisor for the Republic of Vietnam, a 
photocopy of a photograph of a patch noting "NORTH VIETNAM 
100 SORTIES," and a copy of a military certificate 
indicating that the Veteran completed jungle aircraft 
extraction/recovery training in 1966.  The Veteran's service 
personnel records indicated that he was stationed in 
Thailand during parts of 1966 and 1967 and showed a military 
occupational specialty of aircraft maintenance technician.  
Based on this information, the RO conceded exposure to 
herbicides due to "in-country" Vietnam service.  

However, in severing service connection, the RO noted that 
there was not clear and convincing evidence that the Veteran 
served in Vietnam.  In a May 22, 2008 proposed rating 
action, the RO advised the Veteran of the intent to sever 
service connection for diabetes mellitus, type II.  
Thereafter, in a September 23, 2008 rating decision, the RO 
determined that the earlier grant of service connection was 
clearly and unmistakably erroneous; and service connection 
for diabetes mellitus, type II, was severed effective 
December 1, 2008.

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-pronged test to determine 
whether clear and unmistakable error (CUE) is present in a 
prior determination: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made; and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. 
App. 310 (1992).

The Court has further stated that a CUE is a very specific 
and a rare kind of "error."  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise 
of error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313.

The Court has held that the same CUE standard that applies 
to a veteran's CUE challenge to a prior adverse 
determination under 3.105(a) is also applicable in the 
Government's severance determination under 3.105(d).  "Once 
service connection has been granted, section 3.105(d) 
provides that it may be withdrawn only after VA has complied 
with specific procedures and the Secretary meets his high 
burden of proof."  See Wilson v. West, 11 Vet. App 383 
(1998); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991) ("In effect, § 3.105(d) places at least as high a 
burden of proof on the VA when it seeks to sever service 
connection as § 3.105(a) places upon an appellant seeking to 
have an unfavorable previous determination overturned.").  
See also Graves, 6 Vet. App. at 170 (holding that clear and 
unmistakable error is defined the same under 38 C.F.R. § 
3.105(d) as it is under § 3.105(a)).

However, the evidence that may be considered in determining 
whether severance is proper under section 3.105(d) is not 
limited to the evidence before the RO at the time of the 
initial service connection award.  See Daniels, 10 Vet. App. 
at 480; cf. Venturella v. Gober, 10 Vet. App. 340, 342-43 
(1997).  The Court has reasoned that because section 
3.105(d) specifically contemplates that a change in 
diagnosis or change in law or interpretation of law may be 
accepted as a basis for severance, the regulation 
contemplates the consideration of evidence acquired after 
the original granting of service connection.  The Court also 
has reasoned that "[i]f the Court were to conclude that... a 
service connection award can be terminated pursuant to 
section 3.105(d) only on the basis of the law and record as 
it existed at the time of the award thereof, the VA would be 
placed in the impossible situation of being forever bound to 
a prior determination regardless of changes in the law or 
later developments in the factual record."  Venturella, 10 
Vet. App. at 342-43.

As noted above, the RO's decision to sever service 
connection for diabetes mellitus, type II, was based on its 
determination that the evidence did not show service in 
Vietnam.  Since the initial grant of service connection for 
diabetes mellitus, type II, the Veteran submitted a letter 
sent to him in 1974 from a Member of the House of 
Representatives.  The Representative commended the Veteran 
for his service in the Vietnam Theater with the Aircraft 
Recovery Unit and congratulated the Veteran for his 100 
sorties within North Vietnam while in the Theater.  The 
Representative noted that the Classified missions the 
Veteran performed were well above and beyond the call of 
duty.  The Veteran also submitted an October 1966 travel 
voucher that indicated the Veteran stopped in Saigon, 
Vietnam.     

It is a matter of debate whether the Veteran served in 
Vietnam during the Vietnam era; however, the Board need not 
resolve that question.  The Board simply notes that the 
record contains some competent evidence showing that the 
Veteran did have service in Vietnam.  As such, the Board 
also concludes that the February 2006 award of  service 
connection for diabetes mellitus, type II, did not involve 
CUE. Accordingly, severance of service connection for 
diabetes mellitus, type II, on the basis of CUE, was not 
proper.

B.  Service Connection

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. .

Under 38 C.F.R. § 3.310(a), service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for 
disability caused by service-connected disability, but for 
the degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  [Parenthetically, the Board notes that, effective 
October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard 
to the requirements for establishing secondary service 
connection on an aggravation basis.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  However, given the basis of the 
denial, as noted below, any further discussion of the 
amendment is unnecessary.].

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim must be 
denied.
 
In this case, the available service treatment records 
reflect no complaint, finding or diagnosis pertinent to any 
circulatory disability.  Examination at separation revealed 
a normal heart and vascular system.  

Post service treatment records also reflect no diagnosis of 
any circulatory disability.

The Veteran was afforded a VA examination in August 2005.  
After review of the relevant history and examination, the 
examiner, in an addendum, found that the Veteran did not 
have signs or symptoms of peripheral vascular disease (no 
claudication, trophic skin changes, etc.) and the A/B Index 
was normal.  The examiner noted asymptomatic calcification 
of the abdominal aorta, which is seen in arteriosclerosis, 
but there was no associated evidence of impaired arterial 
circulation.  In a second addendum, the examiner explained 
that the Veteran had normal peripheral pulses, normal ABI, 
reportedly normal carotid ultrasounds and normal fundoscopic 
examination of the eyes; therefore, it was the examiner's 
opinion that it is less likely than not that the Veteran has 
significant peripheral vascular disease.  The Board notes 
that service connection has already been granted for 
arteriosclerosis of the abdominal aorta.  

In short, the medical evidence does not show that the 
Veteran has, or ever has had, a circulatory disability, to 
include peripheral vascular disease.  

In additional to the medical evidence, in adjudicating this 
claim, the Board has considered the appellant's assertions 
that he has circulatory problems, which he associates with 
his service-connected diabetes mellitus, type II, as well as 
those advanced by his representative, on his behalf; 
however, none of this evidence provides a basis for 
allowance of the claim.  The Board points out that the 
medical matter of diagnosis is within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  Without appropriate training and 
expertise, neither the Veteran nor his representative is 
competent to render a diagnosis of a current circulatory 
disability.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions to current disability have no probative value.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, 
where, as here, medical evidence does not establish that the 
Veteran has the disability for which service connection is 
sought, there can be no valid claim for service connection-
on any basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For all the foregoing reasons, the Board finds that the 
claim for service connection for peripheral vascular 
disease, to include as secondary to service-connected 
diabetes mellitus, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as no 
competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).



C.  Higher  Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is 
entitlement to a higher initial rating since the grant of 
service connection, evaluation of the medical evidence since 
the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  Fenderson, 12 Vet. App. at 126.  

Under Diagnostic Code 8100, a 10 percent rating is warranted 
for headaches with characteristic prostrating attacks 
averaging one in 2 months over the last several months.  
Headaches with characteristic prostrating attacks occurring 
on an average of once a month over the last several months 
warrant a 30 percent rating.  Very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent rating.  38 
C.F.R. § 4.124a.  

Neither the rating schedule, nor the Court, has defined 
"prostrating".  According to Stedman's Medical Dictionary, 
27th Edition (2000), pg. 1461, prostration is defined as "A 
marked loss of strength, as in exhaustion."

During an August 2004 VA examination, the Veteran reported 
that he had headaches twice per week, which, per the 
examination report, "may last for than a day" and are 
alleviated by Excedrin.  The headaches were accompanied by 
blurred vision but not apparently by other symptomatology 
such as nausea, vomiting, weakness, or photophobia.  The 
examiner's diagnosis included headache.  

The Veteran was afforded another VA examination in August 
2005.  During that examination, the Veteran reported having 
1 to 2 headaches a week, lasting for several hours; the 
headaches reportedly interfered with his daily ability to 
work.  The headaches could be throbbing and Excedrin was 
helpful.  He denied any associated weakness, numbness, or 
tingling in the arm and leg or loss of visual fields.  The 
examiner diagnosed muscle contraction headaches, as 
described.  The examiner also noted that these headaches can 
be incapacitating once or twice a week and force the Veteran 
to bedrest for a few hours.  

In a July 2007 letter, the Veteran's private physician 
relayed that he had been treating the Veteran for several 
years and that the Veteran had a history of chronic daily 
headaches for which he must take over the counter 
medications.  In a July 2009 letter, the same physician 
again noted chronic daily headaches, despite medication.  
According to the physician, the Veteran had 2 to 3 
debilitating headaches weekly.  These headaches required him 
to lie down in a dark room and sit still, and lasted from 3 
to 12 hours.  If the Veteran does not lie down in a dark 
room the headaches could last up to 2 days.  The physician 
noted that the Veteran's headaches significantly altered his 
life choices.  He had to restructure two of his corporations 
due to not being able to manage them or work on a regular 
schedule, which resulted in significant lost income.  

In a July 2008 letter, a friend and coworker of the Veteran 
noted that the Veteran missed work due to headaches and 
rarely came into the office any longer.  He also noted that 
the Veteran had to dissolve at least two companies due to 
inability to continue management of the companies.  In 
August 2009, the Veteran testified that he has 2 to 3 
headaches a week.

Given the above, the Board finds that  the evidence in this 
case shows that, since the June 18, 2004 effective date of 
the grant of service connection,  the Veteran's muscle 
contraction headaches has more closely approximated the 
criteria for a 30 percent rating (headaches with 
characteristic prostrating attacks occurring on an average 
of once a month over the last several months) than a 10 
percent rating (headaches with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months).  Importantly, a VA physician noted 1 to 2 
incapacitating headaches weekly requiring bedrest, and a 
private physician noted 2 to 3 such headaches weekly. 

However, no higher rating is warranted.  In this regard, the 
evidence has not shown very frequent, completely prostrating 
and prolonged attacks.  The Veteran has noted some relief 
with over the counter medications, and the 1 to 3 headaches 
per week are limited to a number of hours if the Veteran 
rests in a dark, quiet place.  While the evidence indicates 
that the Veteran may have some lost income as a result of 
his headaches, such is reflected in the 30 percent rating 
assigned.  The evidence simply does not show that the 
Veteran's headaches have been productive of severe economic 
inadaptability.  

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  
Additionally, the Board finds that there is no showing that, 
at any point since the effective date of the grant of 
service connection,  the Veteran's service-connected muscle 
contraction headaches has reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extra-schedular basis.  See 38 
C.F.R. § 3.321 (cited to in the November 2007 SOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. 
§ 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, 
Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, 
there must be a comparison between the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for 
this disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See 
VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 
111 (2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of 
the third step: a determination of whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The 
rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment.  
Thus, the threshold requirement for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For the foregoing reasons, the Board concludes that the 
record supports assignment of a 30 percent but no higher 
rating for muscle contraction headaches since the effective 
date of the grant of service connection for the disability.  
The Board has applied the benefit-of-the doubt doctrine in 
determining that the criteria for an initial 30 percent 
rating are met, but finds that the preponderance of the 
evidence is against assignment of any higher rating.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  





ORDER


As severance of service-connection for diabetes mellitus, 
type II, was improper, the appeal as to this matter is 
granted.

Service connection for peripheral vascular disease is 
denied.

An initial 30 percent rating for muscle contraction 
headaches, from June 18, 2004, is granted, subject to the 
legal authority governing the payment of compensation 
benefits.


REMAND

The Board's review of the claims file reveals that further 
RO action on the claims for service connection for CAD and 
for erectile dysfunction is warranted.  

The Veteran contends that he has CAD and erectile 
dysfunction as a result of his service-connected diabetes 
mellitus, type II.  The Veteran has been diagnosed with CAD 
and erectile dysfunction after VA examination.  In a January 
2006 addendum, a VA examiner opined that the Veteran's 
erectile dysfunction could not be causally associated with 
his diabetes mellitus as the Veteran reported erectile 
dysfunction prior to his diagnosis of diabetes.  An opinion 
as to any relationship between CAD and diabetes mellitus, 
type II, has not been obtained.  

Significantly, as indicated above, secondary service 
connection may be granted on the basis of causation or 
aggravation by a service-connected disability.  See 
38 C.F.R. § 3.310.  As the opinions offered thus far have 
not fully and adequately addressed both theories of 
entitlement with  respect to each disability under 
consideration, the medical evidence currently of record is 
insufficient to resolve either claim.  Under these 
circumstances, the Board finds that medical opinions-based 
on full consideration of the Veteran's documented medical 
history and assertions, and supported by clearly-stated 
rationale-would be helpful in resolving the claims for 
service connection for CAD and erectile dysfunction.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to 
undergo VA heart and genitourinary examinations, by 
appropriate physicians, at a VA medical facility.  The 
Veteran is hereby advised that failure to report to any 
scheduled examination(s), without good cause, may result in 
denial of the claims for service connection for CAD and for 
erectile dysfunction (as the original claims will be 
considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655 (2009).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of 
the claimant and death of an immediate family member.  If 
the Veteran fails to report to any scheduled examination(s), 
the RO should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination(s) sent to him by the pertinent VA medical 
facility.

Further, to ensure that all due process requirements are 
met, and that the record before each examiner is complete, 
the RO should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claims 
remaining appeal.  The RO's letter to the Veteran should 
explain that he has a full one-year period for response.  
See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the required notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed 
in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the claims 
remaining on appeal.  

As a final matter, the Board notes that, in a May 2008 
rating decision, the RO denied the Veteran's claims for 
service connection for peripheral neuropathy and diabetic 
nephropathy.  The Veteran was furnished notice of this 
rating decision on May 29, 2008.  On June 25, 2008, the 
Veteran filed an NOD with this rating decision.  An NOD has 
been filed with the denial of service connection for 
peripheral neuropathy and diabetic nephropathy; however, the 
RO has yet to issue a SOC with respect to these claims, the 
next step in the appellate process.  See 38 C.F.R. § 19.29; 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland 
v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these 
matters must be remanded to the RO for the issuance of an 
SOC.  Id.  The Board emphasizes, however, that to obtain 
appellate review of any issue not currently in appellate 
status, a perfected appeal must be filed.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 
(2009).

Accordingly, these matters are hereby REMANDED to the RO, 
via the AMC, for the following action:

1.  The RO must furnish to the Veteran and 
his representative an SOC on the claims 
for service connection for peripheral 
neuropathy and diabetic nephropathy, along 
with a VA Form 9, and afford them the 
appropriate opportunity to submit a 
substantive appeal perfecting an appeal on 
those issues.  

The Veteran and his representative are 
hereby reminded that to obtain appellate 
review of any matter not currently in 
appellate status-here, service connection 
for peripheral neuropathy and diabetic 
nephropathy-a timely appeal must be 
perfected within 60 days of the issuance 
of the SOC.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's response 
has expired, the RO should arrange for the 
Veteran to undergo  VA cardiovascular and 
genitourinary examinations, by appropriate 
physicians, at a VA medical facility.  

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to each physician designated to 
examine the Veteran, and each report of 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  Each 
physician should set forth all examination 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

Cardiovascular examination - The physician 
should clearly all current heart 
disability, to include CAD.  Then, with 
respect to each diagnosed disability, the 
physician should provide an opinion, 
consistent with sound medical judgment, as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability (a) was 
caused, or (b) is aggravated by service-
connected diabetes mellitus, type II.  if 
aggravation is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from 
aggravation.  

In rendering the requested opinion, the 
physician should specifically consider and 
discuss the report of VA examination in 
August 2004.  

Genitourinary examination - The physician 
should clearly indicate whether the 
Veteran has current erectile dysfunction.  
If so, the physician should provide an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that the Veteran's 
erectile dysfunction (a) was caused, or 
(b) is aggravated by service-connected 
diabetes mellitus, type II.  If 
aggravation is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from 
aggravation.  

In rendering the requested opinion, the 
physician should specifically consider and 
discuss the report of VA examination in 
August 2005 VA and the January 2006 
addendum to that report.  

5.  If the Veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
a copy of any notice(s) of the date and 
time of the examination(s) sent to him by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for CAD and for 
erectile dysfunction, each claimed as 
secondary to service-connected diabetes 
mellitus, type II, in light of all 
pertinent evidence and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The RO should not return the claims file 
to the Board until after the Veteran 
perfects an appeal as to the issues 
identified in paragraph 1 above, or the 
time period for doing so expires, 
whichever occurs first.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it 
is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth 
v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


